Interim Decision #1865

i1A•Isakt or SYnla.11.ARAMOS
In SECTION 248 Proceedings
A-13463224
Decided by Regional 0 omminiener September 24,1963
Since a nonimmigrant visitor for pleasure who accepted employment has failed
to maintain the status under which admitted to the United States, he is
ineligible for a change of nonimmigrant status to that of student under section
us, Immigration and Nationality Act, as amended.
This case is before me on appeal. The District Director denied the
application on the grounds that the applicant had violated the terms
of his admission as a visitor for pleasure by accepting employment.
The applicant is a 27-year-old married male, a native and citizen
of Greece. He was admitted into the United States as a visitor for
pleasure on March 24, 1962. He has been granted extensions of temporary stay to June 28, 1963. On June 24, 1963 he applied for change
of nonimmigrant status to that of a. student. On August 2, 1963 he
was found working as a busboy in a restaurant. In a, statement under
oath to a Service officer he stated. he had been employed. since June 13,
1963. He has been working eight hours a day for five or six days
a week. By accepting employment, he violated the terms of his
admission as a. visitor for pleasure.
With certain exceptions not relevant in this case section 248 of the
Immigration and Nationality Act provides that the classification of
a nonimmigrant may be changed to another nonimmigrant classification if the alien has continued to maintain the status under which
he was admitted. to the United States. As the applicant has failed to
maintain his nonimmigrant status, he is ineligible under the statute
and his appeal must be dismissed.
ORDER: It is ordered that the appeal in this matter be and the
same is hereby dismissed.

646

